NOT PRECEDENTIAL

                        UNITED STATES COURT OF APPEALS
                             FOR THE THIRD CIRCUIT
                                  ____________

                                        No. 10-3377
                                       ____________

                                      EMILY WILSON,

                                                      Appellant

                                              v.

                             SECRETARY OF AGRICULTURE
                                       ____________

                    On Appeal from the United States District Court
                          for the Eastern District of Pennsylvania
                                  (D.C. No. 09-cv-00787)
                  District Judge: Honorable Thomas N. O’Neill, Junior
                                       ____________

                        Submitted Under Third Circuit LAR 34.1(a)
                                     April 26, 2011

            Before: BARRY, HARDIMAN and NYGAARD, Circuit Judges.

                                   (Filed: April 27, 2011)
                                       ____________

                                OPINION OF THE COURT
                                     ____________

HARDIMAN, Circuit Judge.

       Emily Wilson appeals the District Court’s summary judgment on her Title VII

claims for gender discrimination, retaliation, and hostile work environment. We will

affirm, essentially for the reasons stated by the District Court in its careful and thorough
opinion.

                                             I

       Because we write for the parties, we recount only the essential facts, and we do so

in the light most favorable to Wilson.

       Wilson worked as a program technician at the Consolidated Farm Service Agency1

(CFSA) in Bucks County, Pennsylvania from 2002 to 2007.

       In 2004, Wilson’s supervisor, County Executive Director Darrell Tribue, filed a

complaint with the CFSA’s Equal Employment Opportunity Office (EEO), alleging that

he had been wrongfully disciplined after protesting the consolidation of two CFSA

offices. Tribue later stated that Wilson “was called as a witness” in the 2004 complaint.

       In 2006, CFSA’s Deputy Administrator for Field Operations (DAFO) in

Washington, D.C. adopted a plan to correct perceived staffing disparities across

Pennsylvania’s CFSA offices. In response to this initiative, the Pennsylvania State

Committee directed the Bucks County Committee to reassign one of its workers to

Chester County. The Bucks County Committee selected Wilson—the most recent hire—

for reassignment, but expressed its displeasure at having to reassign one of its “valued

staff members.”

       On December 15, 2006, Wilson received a letter from the State Committee


       1
        The CFSA is a branch of the United States Department of Agriculture that
administers federal conservation and agricultural credit programs through state and
county committees.
                                             2
offering her a position in Chester County and warning her that if she “refuse[d] to accept

this reassignment, it may be necessary to separate [her] from the service.” Wilson

declined the position and failed to report to work as required by the reassignment. Nine

days later, on February 27, 2007, the State Committee notified Wilson that her

employment was slated for termination within thirty days and offered her the chance to

respond verbally or in writing to the proposed termination.

       On March 8, 2007, Wilson’s counsel sent a “notice of a formal charge of

retaliation” to Richard Pallman, the Executive Director of the State Committee. The

letter alleged that the Committee failed “to afford Ms. Wilson the same privileges, terms

and conditions of employment as other employees who declined to accept reassignment

beyond the established local commuting area.” The State Committee did not respond to

Wilson’s March 8th letter and sent formal notice of her discharge on April 2, 2007. Two

days later, CFSA offered Wilson $3,955.80 in severance pay, which she eventually

accepted. Wilson also requested an administrative hearing before the DAFO, pursuant to

CFSA’s Employee Handbook 22-PM. The DAFO responded that it would hold the

hearing “in abeyance pending possible settlement” of her claims in EEO mediation.

       Unsatisfied with the conduct of the agency, Wilson brought suit in the District

Court for the Eastern District of Pennsylvania, alleging gender discrimination, retaliation,

and hostile work environment, all in violation of Title VII of the Civil Rights Act of

1964, 42 U.S.C. § 2000e et seq. The District Court entered summary judgment against

                                             3
Wilson, holding that she could not show that the Secretary’s stated reason for termination

was pretextual. The District Court also found the record devoid of evidence to support

her hostile work environment claim. This timely appeal followed.2

                                                II

         We review the District Court’s summary judgment de novo, and apply the same

standard as the District Court. Dique v. N.J. State Police, 603 F.3d 181, 185 (3d Cir.

2010).

                                                A

         Wilson alleged that her reassignment and termination were motivated by gender.

As the District Court correctly noted, Wilson’s reassignment claim is a non-starter

because the Bucks County Committee selected Wilson for reassignment, and Wilson

never claimed that the County Committee discriminated against her on the basis of

gender.

         With regard to Wilson’s termination claim, the District Court assumed that Wilson

satisfied the prima facie case under McDonnell Douglas, but held that she could not show

pretext. Wilson argues on appeal that the District Court erroneously discounted evidence

in the record that the Bucks County Office was understaffed. But this fact, assuming it is

true, bears only on Wilson’s reassignment claim, not her termination claim.

         Wilson also contends the District Court erred in finding no evidence that the State


         2
             The District Court had jurisdiction pursuant to 28 U.S.C. § 1331. We have
                                                4
Committee “treated other, similarly situated [male employees] . . . more favorably” than

it treated her. See Fuentes v. Perskie, 32 F.3d 759, 765 (3d Cir. 1994). We disagree. The

District Court correctly noted that Wilson cited no valid comparator. Although Wilson

adverted to fourteen male employees of CFSA who were not terminated, she proffered

nothing about them other than their names. This falls well short of satisfying her burden

under Fuentes.

       Finally, Wilson argues that the State Committee’s failure to follow its own policies

is evidence of pretext. We perceive no error in the District Court’s analysis in this

respect. Wilson received the severance pay to which she was entitled, the agency was

permitted to hold the DAFO hearing in abeyance pending mediation of Wilson’s EEO

claim, and regardless of the accuracy of her supervisor’s testimony that the termination

was “disciplinary,” the State Committee had a right to terminate Wilson after she failed to

report for duty.

       For these reasons, we will affirm the District Court’s summary judgment on

Wilson’s claim for gender discrimination.

                                             B

       Wilson also alleged retaliatory discharge on the basis of her participation in

Tribue’s EEO complaint and her objections to CFSA’s proposed reassignment and

termination. The District Court found no causal link between these protected activities


jurisdiction pursuant to 28 U.S.C. § 1291.
                                             5
and Wilson’s termination. See Weston v. Pennsylvania, 251 F.3d 420, 430 (3d Cir. 2001).

       On appeal, Wilson points to Tribue’s testimony that she “was called as a witness”

in his 2004 complaint for wrongful discipline. However, Wilson testified at her

deposition that her name never appeared on a witness list and she never testified before

the EEO. The District Court did not err in relying upon Wilson’s testimony to find that

the State Committee was unaware of her EEO activity when it terminated her in 2007.

       Wilson also claims she was targeted for termination because the Bucks County

Committee protested her proposed reassignment in October and November of 2006.

However, the Bucks County Committee merely noted its disagreement with the State

Committee’s decision to reassign one its “valued staff members.” If anything, these

protestations demonstrate that although the County Committee was forced to reassign one

of its workers, its decision to nominate Wilson was entirely within its control.

       Nor did Wilson adduce any evidence supporting her claim that she was retaliated

against because of her March 8, 2007 letter. As the District Court found, the State

Committee had already resolved to discharge Wilson well before she sent this letter. The

December 15, 2006 letter specifically warned Wilson of that possibility and Wilson

conceded that she reviewed the CFSA’s policy in this regard. And although Wilson’s

final termination notice came after the March 8, 2007 letter, it adopted the language of

February’s proposed termination in its entirety and came, as promised, thirty-three days

after Wilson received notice of her potential termination.

                                             6
       Accordingly, the District Court did not err in entering summary judgment against

Wilson on her retaliation claim.

                                              C

       Turning to Wilson’s hostile work environment claim, we agree with the District

Court that “[t]he record is completely devoid of evidence that plaintiff’s workplace was

hostile or abusive.” To survive summary judgment on a claim for hostile work

environment, Wilson had to present some evidence that her workplace was “permeated

with discriminatory intimidation, ridicule, and insult that is sufficiently severe or

pervasive to alter the conditions of [her] employment and create an abusive working

environment.” Nat’l R.R. Passenger Corp. v. Morgan, 536 U.S. 101, 116 (2002) (internal

quotation marks omitted).

       Because the factual record adduced at the summary judgment stage fell well below

this high standard, the District Court did not err in this regard and we will affirm its

judgment in all respects.




                                              7